 

Exhibit 10.3 

 

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (this “First Amendment”) is entered into as of
December 15, 2014, (the “Execution Date”) by and between JAMESTOWN PREMIER 245
FIRST, LLC, a Delaware limited liability company (the “Landlord”),
successor-in-interest to MA-Riverview/245 First Street, L.L.C., and AKEBIA
THERAPEUTICS, INC., a Delaware corporation (the “Tenant”).

WHEREAS, Landlord’s predecessor and Tenant entered into that certain Office
Lease Agreement dated as of December 3, 2013 (the “Lease”) for the lease of
certain premises on the eleventh (11th) floor of the Office Building located at
245 First Street, Cambridge, MA 02142 (the “Building”), containing 6,837
rentable square feet (the “Existing Premises”);

WHEREAS, Tenant desires to lease an additional 8,530 rentable square feet of
office space on the eleventh (11th) floor of the Building (“Expansion Premises
A” or “Expansion Premises”) as shown on Exhibit A, First Amendment, attached
hereto and incorporated herein; and

WHEREAS, Landlord and Tenant desire to amend the Lease to reflect (i) the
expansion of the Existing Premises to include Expansion Premises A and (ii) the
modification of certain provisions of the Lease.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant agree that the Lease is hereby amended as
follows:

1.

Demise of Expansion Premises A (8,530 rsf).

A.     Expansion Premises A. Landlord hereby demises and leases to Tenant, and
Tenant hereby hires and takes from Landlord, Expansion Premises A. Said demise
of Expansion Premises A shall be for a term commencing on the Substantial
Completion Date (the “Expansion Premises A Commencement Date”) of Landlord’s
Work (as hereinafter defined) relating to Expansion Premises A and expiring on
the Termination Date, which the parties hereby agree is December 31, 2016. The
“Estimated Expansion Premises A Commencement Date” is February 1, 2015. Landlord
shall use diligent efforts to deliver Expansion Premises A to Tenant on or
before the Estimated Expansion Premises A Commencement Date; however, the
failure of Landlord to cause the Substantial Completion Date of Landlord’s Work
relating to Expansion Premises A to occur on or before the Estimated Expansion
Premises A Commencement Date shall in no way affect the validity of the Lease,
this First Amendment, or the obligations of Tenant hereunder, and Tenant shall
not have any claim against Landlord by reason thereof; provided, however, that
if the Substantial Completion Date of Landlord’s Work relating to Expansion
Premises A does not occur on or before April 1, 2015, for any reason other than
a Tenant Delay (defined below), then Tenant shall receive a rent credit against
the next installment(s) of Base Rent payable hereunder in an amount equal to the
product of (x) the number of days that elapse after April 1, 2015 (as such date
may be extended by reason of Tenant Delay) until the occurrence of the
Substantial Completion Date of Landlord’s Work relating to Expansion Premises A,
multiplied by (y) $1,492.75 (the “Expansion Premises A Rent Credit”).

Except as set forth herein, said demise of Expansion Premises A shall be upon
all of the terms and conditions set forth in the Lease (as amended by this First
Amendment) applicable to the Existing Premises. Effective as of the Expansion
Premises A Commencement Date, (x) all references in the Lease to “Premises”
shall be deemed to mean the “Existing Premises” and “Expansion Premises A”,
collectively, and (y) Tenant’s Building Pro Rata Share shall be increased to
9.3301%, and (z) Tenant’s Common Area Pro Rata Share shall be increased to
5.1631%.

B.     Rent-Expansion Premises A. Commencing on the Expansion Premises A
Commencement Date, Tenant shall pay Base Rent and Additional Rent for Expansion
Premises A as set forth below, subject to any applicable Expansion Premises A
Rent Credit:

(i)     Base Rent.

 

Lease Year

Annual
Base Rent

Monthly
Base Rent

Per
Rentable
Square
Foot

Expansion Premises A Commencement Date through December 31, 2015

$537,390.00

$44,782.50

$63.00

January 1, 2016 through December 31, 2016

$545,920.00

$45,493.33

$64.00

 

 

 

 

--------------------------------------------------------------------------------

 

(ii)     Additional Rent. Tenant shall pay Tax Excess, Expense Excess, and
Common Area Expense Excess for Expansion Premises A in accordance with the
provisions of Exhibit B of the Lease, except that from and after the Expansion
Premises A Commencement Date:

(1)     the Base Year for Taxes for the Expansion Premises A shall be the fiscal
year 2016 (i.e., July 1, 2015 through June 30, 2016); and

(2)     the Base Year for Expenses and for Common Area Expenses for Expansion
Premises A shall be the calendar year 2015.

(iii)     Electricity Charges. Tenant shall pay electricity charges for
Expansion Premises A in accordance with the provisions of Section 7.02 of the
Lease.

2.

Existing Premises.

A.     Base Rent-Existing Premises. The Base Rent for the Existing Premises
shall remain as set forth in the Lease prior to the Execution Date of this First
Amendment.

B.     Condition of Existing Premises. Tenant is in possession of the Existing
Premises and accepts the same “as is”, without any obligation on the part of
Landlord to refurbish the Existing Premises, and without any representation by
Landlord to Tenant as to the condition of the Existing Premises or the Building,
except as otherwise provided in the Lease which shall apply to Expansion
Premises. Nothing herein contained shall in any way diminish or affect
Landlord’s on-going repair, maintenance and/or replacement obligations under
Section 9.02 of the Lease or Landlord’s service obligations under Section 7 of
the Lease.

3.

Landlord’s Work/Landlord’s Contribution.

A.    Landlord’s Work. Subject to Landlord’s Contribution (as hereinafter
defined), Landlord shall prepare the Expansion Premises for occupancy by Tenant
and perform the work described on Exhibit B-First Amendment attached to this
First Amendment (“Landlord’s Work”), using Building standard materials, methods,
and finishes comparable to the materials and finishes in the Existing Premises,
and in compliance with Landlord’s Plans (as such term is defined below).

Promptly after the Execution Date, Landlord shall engage DBA-W Architects as the
architect (the “Architect”), to prepare final construction documents
(“Landlord’s Plans”) for Landlord’s Work, which shall include detailed
architectural drawings and specifications, including mechanical, electrical and
plumbing (“MEP”) drawings to the extent any portion of Landlord’s Work consists
of MEP work. Landlord’s Plans with respect to the Expansion Premises shall be
submitted to Tenant for its approval by no later than December 31, 2014 (the
“Plan Delivery Date”). From the Execution Date until the Plan Delivery Date,
Landlord and Tenant shall work together on the design of the renovations to the
Expansion Premises consistent with the scope of Landlord’s Work. Tenant’s
approval of Landlord’s Plans shall not be unreasonably withheld, conditioned, or
delayed. Tenant shall respond to any written request from Landlord, the
Architect, Landlord’s contractor and/or Landlord’s construction representative
for approvals or information in connection with Landlord’s Work within five
(5) business days after Tenant’s receipt of such written request. Failure by
Tenant to approve or disapprove in writing any submission of Landlord’s Plans or
respond in writing to any requests for approval of Landlord’s Plans within
(i) three (3) business days after the initial submission and (ii) two
(2) business days after any subsequent submission shall constitute Tenant’s
approval of such submission. Landlord shall use good faith efforts to respond to
any written request for information from Tenant or any request for consent in
connection with Landlord’s Work within five (5) business days after Landlord’s
receipt of such written request.

Landlord shall request bids for the construction of Landlord’s Work from at
least three (3) general contractors reasonably acceptable to both Landlord and
Tenant. Landlord shall obtain such bids within twenty (20) business days after
the Landlord’s Plans are sufficiently completed for construction bidding. Tenant
shall have the right to review all bids within three (3) business days after
receipt thereof. Landlord agrees to select the lowest qualified bid unless
Landlord reasonably determines to select another bid based on projected delivery
dates, in which event Landlord shall share such reason with Tenant. If Tenant
reasonably determines that the bid selected by Landlord is higher than is
reasonably acceptable to Tenant, then Tenant shall have a one-time right to give
request changes to Landlord’s Work. In order to exercise such one-time right to
request changes to Landlord’s Work in order to reduce the Cost of Landlord’s
Work, Tenant shall, on or before the date three (3) business days after Tenant
receives Landlord’s notice to Tenant of the bid selected by Landlord, give
written notice to Landlord specifying the changes in Landlord’s Work requested
by Tenant. Such changes shall be subject to Landlord’s prior written approval
(which approval shall not be unreasonably withheld, conditioned, or delayed).
Based upon the revised plans for Landlord’s Work, based upon the changes
requested by Tenant, as approved by Landlord, as aforesaid, Landlord shall again
request bids for the construction of Landlord’s Work from at least three
(3) general contractors reasonably acceptable to both Landlord and Tenant.
Tenant shall have the right to review the revised bids within three (3) business

2

--------------------------------------------------------------------------------

 

days after receipt thereof. Landlord agrees to select the lowest qualified bid
unless Landlord reasonably determines to select another bid, in which event
Landlord shall share such reason with Tenant.

For the purposes of this Section 3: (i) if the cost of Landlord’s Work described
in the bid selected by Landlord is equal to, or less than, the Landlord
Contribution (the “Maximum Amount”), then “Tenant’s Share” shall be 0%, and
(ii) if the cost of such Landlord’s Work is greater than the Maximum Amount,
then Tenant’s Share shall be a fraction, the numerator of which is the amount by
which the total cost of such Landlord’s Work exceeds the Maximum Amount, and the
denominator of which is the total cost of such Landlord’s Work.

If the cost of Landlord’s Work described in the bid selected by Landlord exceeds
the Maximum Amount (such amount exceeding the Maximum Amount being herein
referred to as the “Excess Costs”), Tenant shall pay Tenant’s Share of Excess
Costs to Landlord prior to commencement of the Landlord’s Work and any delay in
such payment shall be deemed a Tenant Delay. Any Excess Costs not expended by
Landlord shall be promptly refunded to Tenant, or credited against the next
payment of Rent, following Landlord’s final payment to the general contractor.
The amounts payable by Tenant hereunder constitute Rent payable pursuant to the
Lease, and the failure to timely pay same constitutes an event of default under
the Lease

Landlord shall complete Landlord’s Work in a good and workmanlike manner in
accordance with Landlord’s Plans and in compliance with all applicable laws.
Tenant agrees that Landlord may make any changes in Landlord’s Work from that
shown on Landlord’s Plans, the necessity or desirability of which becomes
apparent following approval of Landlord’s Plans, upon prior written notice to
Tenant for non-substantial changes (which approval shall not be unreasonably
withheld, conditioned, or delayed) and with the approval of Tenant for
substantial changes (which approval shall be in Tenant’s reasonable discretion).
Tenant shall have the right to request changes in Landlord’s Work (a “Change
Order”) provided that: (x) any changes shall be subject to Landlord’s prior
written consent, which consent shall not be unreasonably withheld or delayed,
(y) Tenant shall pay any increase in cost associated with such change within 5
business days of Landlord’s consent to such Change Order, and (z) any delay
arising from any such changes shall be deemed to be a Tenant Delay.

The “Substantial Completion Date” is defined as (x) the date that Landlord’s
Work with respect to the renovation of the Expansion Premises has been
substantially completed by Landlord, except for minor or insubstantial details
of construction, decoration or mechanical adjustments which remain to be done in
the Expansion Premises or any part thereof that do not materially interfere with
Tenant’s use and enjoyment of the Expansion Premises, and for which a final and
permanent certificate of occupancy has been issued by the City of Cambridge
Inspectional Services Department or (y) such earlier date on which Landlord’s
Work would have been substantially completed, as aforesaid, but for any Tenant
Delay. Landlord shall notify Tenant of the anticipated date of Substantial
Completion for the Expansion Premises in a notice given at least fifteen
(15) business days prior to the anticipated Substantial Completion Date for each
such portion of Landlord’s Work. Upon the Substantial Completion Date, Landlord
shall provide a certificate from the Architect certifying to Landlord and Tenant
that Landlord’s Work has been substantially completed in accordance with
Landlord’s Plans and the terms and provisions of the Lease

For purposes of this Lease, a “Tenant Delay” is defined as any delay in the
performance of Landlord’s Work to the extent (i) due to special work, changes,
alterations or additions to Landlord’s Plans required or made by Tenant for
which Landlord notifies Tenant that there will be a resulting delay, (ii) caused
in whole or in part by Tenant through the delay of Tenant in supplying required
information, approving plans, specifications or estimates, giving authorizations
or otherwise after the required time set forth above, or (iii) caused in whole
or in part by delay and/or default on the part of Tenant or its contractors;
provided, however, that no Tenant Delay shall be deemed to occur under clauses
(ii) or (iii) above, until Landlord gives notice thereof to Tenant (which in
this case may be oral if given to Tenant’s Construction Representative); and in
any event, no such notice from Landlord to Tenant shall be required where the
Tenant Delay is based upon Tenant’s failure to act within a time certain set
forth in this First Amendment. Landlord’s Architect’s Certificate of Substantial
Completion with respect to the Expansion Premises given in good faith shall be
deemed conclusive of the statements therein contained and binding upon Tenant
unless within fifteen (15) business days after Tenant’s receipt of such
Certificate, Tenant gives written notice to Landlord setting forth with
specificity Tenant’s objections thereto.

Tenant acknowledges that Landlord’s Work will be performed during Tenant’s
occupancy of the Existing Premises. Landlord shall use diligent efforts to
coordinate Landlord’s Work with Tenant’s schedule, whenever possible, to
minimize disruption to Tenant’s business operations, but there shall be no
diminution or abatement of Annual Base Rent or Additional Rent or other
compensation due from Landlord to Tenant hereunder, nor shall the Lease or this
First Amendment be affected or any of the Tenant’s obligations hereunder
reduced, and Landlord shall have no responsibility or liability for any
inconvenience or disruption to Tenant’s business operations, except in the event
of Landlord’s willful misconduct or gross negligence. Notwithstanding the
foregoing, during Tenant’s normal business hours Landlord shall be prohibited
from (i) performing demolition work, (ii) shooting track, (iii) installing
drywall and (iv) performing any other work that would constitute a nuisance or
disruption as reasonably determined by Tenant.

3

--------------------------------------------------------------------------------

 

B.     Tenant shall have the right to hire an individual or individuals to act
as Tenant’s representative with respect to certain construction matters
(“Tenant’s Construction Representative”). Upon Tenant’s notice to Landlord of
such representative, Landlord hereby agrees to allow Tenant’s Construction
Representative to participate in all meetings with Landlord and Tenant related
to Landlord’s Work.

C.     Landlord’s Contribution. Landlord hereby grants to Tenant an allowance in
the amount of $99,545.10 (i.e., $11.67 per rentable square foot of the Expansion
Premises) for the purpose of paying the cost of performing Landlord’s Work (the
“Allowance”). “Landlord’s Contribution” shall be equal to the lesser of: (x) the
actual cost of Landlord’s Work (the “Cost”); or (y) the Allowance. For purposes
of this First Amendment, the Cost shall be the actual cost to Landlord of
performing Landlord’s Work including, without limitation, all architectural,
engineering and design fees and expenses, a construction management fee payable
to Landlord or its affiliate (not to exceed three percent (3%) of the hard costs
of Landlord’s Work), construction documents and all contractor charges for the
cost of work and materials, profit, general conditions and overhead and
supervision, all filing fees and other permitting costs, provided, however, that
in no event shall the soft costs of Landlord’s Work exceed fifteen percent
(15%) of the Allowance.

D.     Early Access. With Landlord’s prior written consent, which shall not be
unreasonably withheld based upon the anticipated effect of Tenant’s entry on the
performance of Landlord’s Work, Tenant shall have the right to enter the
Expansion Premises during normal business hours or other hours agreed to by the
parties before the occurrence of the applicable Commencement Date for the
Expansion Premises (the “Early Entry Period”) and without payment of Rent, to
perform such work (including, without limitation, the installation of computer
systems, telephone equipment, cabling, furniture, fixtures and other special
improvements) or decoration as is to be performed by, or under the direction or
control of, Tenant and as is otherwise in compliance with the terms of the
Lease. Such right of entry shall be deemed a license from Landlord to Tenant,
and any entry thereunder shall be at the risk of Tenant. Landlord shall have the
right to terminate or suspend Tenant’s early access entry into the Expansion
Premises upon written notice to Tenant at any time that Landlord determines, in
Landlord’s reasonable judgment, that such entry is delaying or interfering with,
or otherwise adversely affecting, the timely and efficient performance of
Landlord’s Work.

E.     Limited Warranty. Landlord shall guarantee Landlord’s Work against
defective design, workmanship and materials, latent or otherwise, for a period
of one (1) year following the Substantial Completion Date of Landlord’s Work
(the “Warranty Period”). By virtue of the foregoing guaranty, Landlord shall
repair or replace at its sole cost and expense any defective item occasioned by
defective design, workmanship or materials that Tenant discovers during the
Warranty Period and provides written notice to Landlord of promptly after
discovery but in any event prior to the expiration of the applicable Warranty
Period, as the case may be. On the expiration of the Warranty Period, Landlord
must deliver to Tenant originals of all continuing, express and assignable (at
no cost to Landlord) guaranties and warranties issued or made in connection with
the construction of Landlord’s Work. Notwithstanding the foregoing, Landlord
shall remain responsible for all obligations set forth in the Lease and shall
not be permitted to pass through any of the costs associated with the foregoing
as costs to the Tenant whether as Expenses or Common Area Expenses.

4.

Base Building.

A.     Prior to the Expansion Premises A Commencement Date, Landlord, at
Landlord’s sole cost and expense, shall replace the heat pumps currently
existing in the Expansion Premises that Landlord in good faith determines, based
on a report prepared by a third party, are past their useful life. Landlord
shall replace said heat pumps with heat pumps that have a useful life beyond the
Extension Term (as such term is defined herein). Landlord shall not be entitled
to pass through any of the costs or expenses related to the replacement of the
heat pumps as Expenses or Common Area Expenses.

B.     Landlord represents and warrants that the roof of the Building is
watertight and that the Building systems (i.e., HVAC, electrical, life safety,
and plumbing) are in good working order and shall be in good working order on
the Expansion A Premises Commencement Date, and Landlord shall maintain said
roof and Building systems throughout the Term and Extension Term (as hereinafter
defined), if any, in said watertight and good working condition.

5.

Extension Option.

A.     Grant of Option; Conditions. Tenant shall have the right to extend the
Term (the “Extension Option”) for one (1) additional period of five (5) years
commencing on the day following the Termination Date and ending on the fifth
(5th) anniversary of the Termination Date (the “Extension Term”), if:

1.      Landlord receives notice of exercise (“Initial Extension Notice”) not
later than twelve (12) full calendar months prior to the expiration of the Term
and not earlier than eighteen (18) full calendar months prior to the expiration
of the Term; and

4

--------------------------------------------------------------------------------

 

2.     No Default beyond any applicable notice and cure period exists at the
time that Tenant delivers its Initial Extension Notice or at the time Tenant
delivers its Binding Notice (as defined below); and

3.     No more than twenty-five (25) percent of the Premises is sublet (other
than pursuant to a Business Transfer, as defined in Article 11 of the Lease) at
the time that Tenant delivers its Initial Extension Notice or at the time Tenant
delivers its Binding Notice; and

4.     The Lease has not been assigned (other than pursuant to a Business
Transfer, as defined in Article 11 of the Lease) prior to the date that Tenant
delivers its Initial Extension Notice or prior to the date Tenant delivers its
Binding Notice.

B.     Terms Applicable to Premises during the Extension Term. The initial Base
Rent rate per rentable square foot for the Premises during the Extension Term
shall equal the Prevailing Market rate (hereinafter defined) per rentable square
foot for the Premises. Base Rent during the Extension Term shall increase, if at
all, in accordance with the increases assumed in the determination of Prevailing
Market rate. Base Rent attributable to the Premises shall be payable in monthly
installments in accordance with the terms and conditions of Article 4 of the
Lease.

Tenant shall pay Additional Rent (i.e., Taxes, Expenses, and Common Area
Expenses) for the Premises during the Extension Term in accordance with the
terms of Article 4 of the Lease, and the manner and method in which Tenant
reimburses Landlord for Tenant’s share of Taxes, Expenses, Common Area Expenses
and the Base Year, if any, applicable to such matter, shall be some of the
factors considered in determining the Prevailing Market rate for the Extension
Term. The Base Year for Taxes for the Extension Term shall be the fiscal year
2022 and the Base Year for Expenses and for Common Area Expenses shall be the
calendar year 2021.

C.     Initial Procedure for Determining Prevailing Market. Within thirty
(30) days after receipt of Tenant’s Initial Extension Notice (but no sooner than
twelve (12) months prior to the expiration of the Term), Landlord shall advise
Tenant of the applicable Base Rent rate for the Premises for the Extension Term.
Tenant, within fifteen (15) business days after the date on which Landlord
advises Tenant of the applicable Base Rent rate for the Extension Term, shall
either (i) give Landlord written notice that Tenant accepts Landlord’s Base Rent
for the Extension Term (“Binding Notice”) or (ii) if Tenant disagrees with
Landlord’s determination, provide Landlord with written notice of rejection (the
“Rejection Notice”). If Tenant fails to provide Landlord with either a Binding
Notice or Rejection Notice within such fifteen-(15)-business day period, Tenant
shall be deemed to have provided a Rejection Notice. If Tenant provides or is
deemed to have provided Landlord with a Binding Notice, Landlord and Tenant
shall enter into the Extension Amendment (as defined below) upon the terms and
conditions set forth herein and in Landlord’s notice as to Base Rent for the
Extension Term. If Tenant provides Landlord with a Rejection Notice, Landlord
and Tenant shall work together in good faith to agree upon the Prevailing Market
rate for the Premises during the Extension Term. Upon agreement, Landlord and
Tenant shall enter into the Extension Amendment in accordance with the terms and
conditions hereof. Notwithstanding the foregoing, if Landlord and Tenant fail to
agree upon the Prevailing Market rate within thirty (30) days after the date
Tenant provides Landlord with the Rejection Notice, then the Prevailing Market
rate shall be determined in accordance with the arbitration procedures described
in Section D below.

D.      Arbitration Procedure.

1.      If Landlord and Tenant have failed to reach agreement as to the
Prevailing Market rate within thirty (30) days after the date of the Rejection
Notice, then, within ten (10) days after the expiration of such thirty-(30)-day
period, Landlord and Tenant shall each simultaneously submit to the other, in a
sealed envelope, its good faith estimate of the Prevailing Market rate for the
Premises during the Extension Term (collectively referred to as the
“Estimates”). If the higher of such Estimates is not more than 105% of the lower
of such Estimates, then Prevailing Market rate shall be the average of the two
Estimates. If the Prevailing Market rate is not resolved by the exchange of
Estimates, then, within ten (10) days after the exchange of Estimates, Landlord
and Tenant shall each select an appraiser to determine which of the two
Estimates most closely reflects the Prevailing Market rate for the Premises
during the Extension Term. Each appraiser so selected shall be certified as an
MAI appraiser or as an ASA appraiser and shall have had at least five (5) years’
experience within the previous ten (10) years as a real estate appraiser working
in the Kendall Square area of Cambridge, with working knowledge of current
rental rates and practices. For purposes hereof, an “MAI” appraiser means an
individual who holds an MAI designation conferred by, and is an independent
member of, the American Institute of Real Estate Appraisers (or its successor
organization, or in the event there is no successor organization, the
organization and designation most similar), and an “ASA” appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar).

2.     Upon selection, Landlord’s and Tenant’s appraisers shall work together in
good faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises. The Estimate chosen by such appraisers
shall be

5

--------------------------------------------------------------------------------

 

binding on both Landlord and Tenant as the Base Rent rate for the Premises
during the Extension Term. If either Landlord or Tenant fails to appoint an
appraiser within the ten-(10)-day period referred to above, which failure
continues for more than five (5) days after notice thereof to the failing party,
the appraiser appointed by the other party shall be the sole appraiser for the
purposes hereof. If the two appraisers cannot agree upon which of the two
Estimates most closely reflects the Prevailing Market within twenty (20) days
after their appointment, then, within ten (10) days after the expiration of such
twenty-(20)-day period, the two appraisers shall select a third appraiser
meeting the aforementioned criteria. Once the third appraiser (i.e., arbitrator)
has been selected as provided for above, then, as soon thereafter as practicable
but in any case within fourteen (14) days, the arbitrator shall make his
determination of which of the two Estimates most closely reflects the Prevailing
Market rate and such Estimate shall be binding on both Landlord and Tenant as
the Prevailing Market rate for the Premises for the purpose of determining Base
Rent for the Extension Term. If the arbitrator believes that expert advice would
materially assist him, he may retain one or more qualified persons to provide
such expert advice. The parties shall share equally in the costs of the
arbitrator and of any experts retained by the arbitrator. Any fees of any
appraiser, counsel or experts engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such appraiser, counsel or expert.

3.     If the Prevailing Market rate has not been determined by the commencement
date of the Extension Term, Tenant shall pay Base Rent upon the terms and
conditions in effect during the last month of the Term for the Premises until
such time as the Prevailing Market rate has been determined. Upon such
determination, the Base Rent for the Premises shall be retroactively adjusted to
the commencement of the Extension Term for the Premises.

E.     Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, Landlord shall prepare an amendment (the “Extension
Amendment”) to reflect changes in the Base Rent, Term, Termination Date as
expressly provided herein and other mutually agreeable appropriate terms. The
Extension Amendment shall be sent to Tenant within a reasonable time after final
determination of the Prevailing Market rate applicable during the Extension
Term, and Tenant shall execute and return the Extension Amendment to Landlord
within fifteen (15) business days after Tenant’s receipt of same, but an
otherwise valid exercise of the Extension Option shall be fully effective
whether or not the Extension Amendment is executed.

F.     Prevailing Market. For purposes hereof, “Prevailing Market” shall mean
the arms’ length fair market annual rental rate per rentable square foot under
direct leases entered into on or about the date on which the Prevailing Market
is being determined hereunder for space comparable to the Premises in the
Building and office buildings comparable to the Building in the Kendall Square
area of Cambridge, taking into account all relevant factors including proximity
to public transportation and retail amenities. The determination of Prevailing
Market shall take into account all relevant factors including any material
economic differences between the terms of this Lease and any comparison lease or
amendment, such as rent abatements, tenant improvements, construction costs and
other concessions and the manner, if any, in which the landlord under any such
lease is reimbursed for operating expenses and taxes.

6.

Right of First Offer.

A.     Grant of Option; Conditions. Tenant shall have a one-time right of first
offer (the “Right of First Offer”) with respect to available office space on the
tenth (10th) floor of the Building (each such space being referred to herein as
“Offering Space”); provided, however, that if Landlord makes available Offering
Space to Tenant prior to December 31, 2014, and Tenant does not timely provide
to Landlord a Notice of Exercise, and if Landlord does not consummate a
transaction for such Offering Space with a party other than Tenant within 90
days following the date that such Offering Space is offered to Tenant, then
Tenant shall have an additional Right of First Offer with respect to such
Offering Space tendered to Tenant prior to December 31, 2014. Tenant’s Right of
First Offer shall be exercised as follows: at any time after Landlord has
determined that an existing tenant in any Offering Space will not extend, renew
the term of its lease or enter into a new lease directly with Landlord, for any
Offering Space (but prior to leasing such Offering Space to a party other than
the existing tenant, subtenant or any party holding expansion rights to such
space as of the Execution Date as provided in Subsection E below), Landlord
shall advise Tenant (the “Advice”) of the terms under which Landlord is prepared
to lease the Offering Space to Tenant, including Tenant’s improvement allowance,
if any, renewal term and all other terms. Tenant may lease such Offering Space
under such terms, by delivering written notice of exercise to Landlord (the
“Notice of Exercise”) within ten (10) business days after the date of the
Advice, except that Tenant shall have no such Right of First Offer and Landlord
need not provide Tenant with an Advice, if:

1.     a Default of Tenant beyond any applicable notice and cure exists at the
time that Landlord would otherwise deliver the Advice; or

2.     no more than ten (10) percent of the Premises is sublet (other than
pursuant to a Business Transfer, as defined in Section 11 of the Lease) at the
time Landlord would otherwise deliver the Advice; or

3.     the Lease has been assigned (other than pursuant to a Business Transfer,
as defined in Section 11 of the Lease) prior to the date Landlord would
otherwise deliver the Advice; or

6

--------------------------------------------------------------------------------

 

4.     Tenant is not occupying more than seventy-five (75) percent the Premises
on the date Landlord would otherwise deliver the Advice; or

5.     the existing tenant or subtenant in the Offering Space is interested in
extending or renewing its lease for the Offering Space or entering into a new
lease for such Offering Space; or

6.     less than three (3) years remain in the Extension Term (provided,
however, that if Tenant still has the right to exercise its Extension Option,
then Landlord shall nevertheless give the Advice and Tenant may elect to
exercise the Right of First Offer provided that, simultaneously with giving the
Notice of Exercise, Tenant gives Landlord an Initial Extension Notice under
Section 5 of this First Amendment; provided, further, that (x) in such event, if
Landlord and Tenant fail to agree upon the Prevailing Market Rent as defined in
said Section 5 of this First Amendment, Tenant shall be required to give the
Arbitration Notice, and (y) notwithstanding the provisions of said Section 5,
the process of determining the Base Rent for the Extension Term shall not
commence until the date that is nine (9) months before the Termination Date and
all deadlines in said Section 5 shall be adjusted accordingly.

B.     Terms for Offering Space.

1.     The term for the Offering Space shall commence upon the commencement date
stated in the Advice and expire on the Termination Date and during such period,
such Offering Space shall be considered a part of the Premises, provided that
all of the terms stated in the Advice shall govern Tenant’s leasing of the
Offering Space and only to the extent that they do not conflict with the Advice,
the terms and conditions of this Lease shall apply to the Offering Space.

2.     Tenant shall pay Base Rent and Additional Rent for the Offering Space in
accordance with the terms and conditions of the Advice, which terms and
conditions shall reflect the Prevailing Market rate for the Offering Space as
determined in Landlord’s reasonable judgment.

3.     The Offering Space (including improvements and personalty, if any) shall
be accepted by Tenant in its condition and as-built configuration existing on
the earlier of the date Tenant takes possession of the Offering Space or as of
the date the term for such Offering Space commences, unless the Advice specifies
any work to be performed by Landlord in the Offering Space, in which case
Landlord shall perform such work in the Offering Space. If Landlord is delayed
delivering possession of the Offering Space due to the holdover or unlawful
possession of such space by any party, Landlord shall use reasonable efforts to
obtain possession of the space, including summary process, and the commencement
of the term for the Offering Space and commencement of rent shall be postponed
until the date Landlord delivers possession of the Offering Space to Tenant free
from occupancy by any party.

C.     Termination of Right of First Offer. The rights of Tenant hereunder with
respect to the Offering Space shall terminate on the earlier to occur of:
(i) Tenant’s failure to exercise its Right of First Offer within the ten
(10)-Business-Day period provided in Section A above; and (ii) the date Landlord
would have provided Tenant an Advice if Tenant had not been in violation of one
or more of the conditions set forth in Section A above.

D.     Offering Amendment. If Tenant exercises its Right of First Offer,
Landlord shall prepare an amendment (the “Offering Amendment”) adding the
Offering Space to the Premises on the terms set forth in the Advice and
reflecting the changes in the Base Rent, Rentable Square Footage of the
Premises, Tenant’s Pro Rata Share, Parking Spaces, and other mutually agreeable
appropriate terms. A copy of the Offering Amendment shall be sent to Tenant
within a reasonable time after Landlord’s receipt of the Notice of Exercise
executed by Tenant, and, if the terms and conditions of the Offering Amendment
are reasonably acceptable to Tenant, then Tenant shall execute and return the
Offering Amendment to Landlord within fifteen (15) days thereafter, but an
otherwise valid exercise of the Right of First Offer shall be fully effective
whether or not the Offering Amendment is executed.

E.     Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Right of First Offer is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building existing on the
date hereof.

7.      Parking. Tenant is currently using eight (8) parking spaces in
accordance with the provisions of Section 1 of Exhibit F of the Lease. Effective
as of the Expansion Premises A Commencement Date, Tenant shall be entitled to
use eleven (11) additional parking spaces with respect to Expansion Premises A
(the “Additional Parking Spaces”), thereby increasing the total number of
parking spaces available to Tenant to nineteen (19) spaces (at the parking ratio
of 1.2 parking spaces per 1,000 rentable square feet of Premises), to be paid
for by Tenant at the then prevailing monthly parking rate, as adjusted from time
to time in accordance with the published rates applicable to all tenants of the
Building. As of the Execution Date of this First Amendment, the current monthly
rate is $280.00 per parking space per month.

7

--------------------------------------------------------------------------------

 

8.      Security Deposit. Reference is made to the fact that Landlord is
presently holding a Security Deposit in the amount of $125,345.00 in the form of
a letter of credit in accordance with the provisions of Section 6 of the Lease.
At the time that Tenant executes and delivers this First Amendment to Landlord,
Tenant shall also deliver to Landlord an additional Security Deposit with
respect to the Expansion Premises in the amount of $179,130.00 (the “Additional
Security Deposit”), thereby increasing the Security Deposit to equal $304,475.00
(the “Total Security Deposit”). The Total Security Deposit shall secure Tenant’s
obligations under the Lease, as hereby amended, and shall be held by Landlord in
accordance with said Section 6 of the Lease.

The Additional Security Deposit may be in the form of cash or letter of credit.
If Tenant desires to use a letter of credit for the Additional Security Deposit,
then Tenant shall deliver either (i) a new irrevocable letter of credit in the
amount of the Additional Security Deposit or (ii) an amendment to the existing
Letter of Credit increasing the amount of the Security Deposit to be held by
Landlord under Section 6 of the Lease to the Total Security Deposit.

9.     Landlord/Landlord Addresses. Effective as of the date hereof, (a) all
references in the Lease to “MA-Riverview/245 First Street, L.L.C.” as Landlord
shall be deemed to mean “Jamestown Premier 245 First, LLC”, and (b) Landlord’s
notice addresses set forth in Section 1.12 of the Lease shall be deleted in
their entirety, and the following addresses shall be substituted therefor:

Jamestown Premier 245 First, LLC

c/o Jamestown

One Overton Park, 12th Floor

3625 Cumberland Boulevard

Atlanta, GA 30339

Attn: Managing Director/Asset Management

and

Jamestown Premier 245 First, LLC

c/o Jamestown

Chelsea Market

75 Ninth Avenue, 5th Floor

New York, NY 10011

Attn: Asset Manager/25 First Street, Cambridge, Massachusetts

With a copy to:

Goulston & Storrs PC

400 Atlantic Avenue

Boston, MA 02110-3333

Attn: Amy Moody McGrath, Esq.

10.     Subordination, Non-Disturbance, and Attornment Agreement. Landlord
agrees to use reasonable efforts to obtain a subordination, non-disturbance and
attornment agreement from Landlord’s current mortgagee and any future
mortgagees, and Tenant agrees that (i) any such agreement shall be on such
mortgagee’s commercially reasonable form, and (ii) Tenant shall pay any
reasonable charges (including legal fees) required by such mortgagee as a
condition to entering into such agreement.

11.     Inapplicable Lease Provisions. The Base Rent Abatement Period set forth
in Section 1.03, Section 3.03 (Rent Abatement), Exhibit C (Work Letter) and
Exhibit C-1 (Space Plans) of the Lease shall have no applicability with respect
to the Expansion Premises and this First Amendment.

12.     Limitations on Landlord’s Liability. Tenant shall not assert nor seek to
enforce any claim for breach of the Lease against any of Landlord’s assets other
than Landlord’s interest in the Building, and Tenant agrees to look solely to
such interest for the satisfaction of any liability or claim against Landlord
under the Lease, it being specifically agreed that in no event whatsoever shall
Landlord ever be personally liable for any such liability. In addition, Tenant
and Landlord agree that no trustee, officer, director, general or limited
partner, member, shareholder, beneficiary, employee or agent of Landlord or
Tenant (including any person or entity from time to time engaged to supervise
and/or manage the operation of Landlord or Tenant) shall be held to any
liability, jointly or severally, for any debt, claim, demand, judgment, decree,
liability or obligation of any kind (in tort, contract or otherwise) of, against
or with respect to Landlord or Tenant, or arising out of any action taken or
omitted for or on behalf of Landlord or Tenant.

8

--------------------------------------------------------------------------------

 

13.     Broker. Landlord and Tenant warrant and represent that neither party has
dealt with any broker in connection with the consummation of this First
Amendment, other than Colliers International and Transwestern RBJ (collectively,
the “Broker”) and in the event of any brokerage claims or liens, other than by
Broker, against Landlord or Tenant or the Building predicated upon or arising
out of prior dealings with Tenant and Landlord, Tenant and Landlord each agree
to defend the same and indemnify and hold each other harmless against any such
claim, and to discharge any such lien. Any commission payable by Landlord to
Broker in connection with this First Amendment shall be paid pursuant to a
separate agreement between Landlord and Broker.

14.     No Default. Landlord represents and warrants that to Landlord’s actual
knowledge, Tenant is not in default of any of its respective obligations under
the Lease and no event has occurred that, with the passage of time or the giving
of notice (or both) would constitute a default by Tenant thereunder.

15.     Signage. Tenant shall have the right, at its sole cost and expense, to
install building standard signage at the entrance to the Premises on the
eleventh (11th) floor. Landlord shall, at its expense, list Tenant in the
building directory located in the main building lobby.

16.     Miscellaneous. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Lease. Except as amended
hereby, the Lease is hereby ratified and confirmed.

 

 

 

9

--------------------------------------------------------------------------------

 

EXECUTED under seal as of the date first above written.

 

LANDLORD:

 

JAMESTOWN PREMIER 245 FIRST, LLC,

a Delaware limited liability company

 

By:

 

/s/ Shegun Holder

 

 

Name:

 

 

 

Title:

 Authorized Signatory

 

TENANT:

 

AKEBIA THERAPEUTICS, INC.,

a Delaware corporation

 

By:

 

 

 

 

 

 

Name:  /s/ John P. Butler

 

 

Title:    CEO

 

By:

 

 

 

 

 

 

Name:  /s/ Jason A. Amello

 

 

Title:    SVP, CFO

 

 

 

10

--------------------------------------------------------------------------------

 

EXHIBIT A, FIRST AMENDMENT

PLAN OF EXPANSION PREMISES

 

[g201503040401118932499.jpg]

 

 

 

Exhibit A-1

--------------------------------------------------------------------------------

 

EXHIBIT B- FIRST AMENDMENT

LANDLORD’S WORK

Landlord’s Work consists of the following which shall be completed using
Building standard materials, methods, and finishes comparable to the materials
and finishes in the Existing Premises:

●

Painting the entirety of Expansion Premises A.

●

Carpeting the entirety of Expansion Premises A (except as set forth below).

●

Installing VCT tile in those areas of Expansion Premises A where tile currently
exists.

●

Replacing the existing ceiling tiles in Expansion Premises A with the same
ceiling tiles currently in the Existing Premises.

●

Combining the Existing Premises and Expansion Premises A into a single demised
premises by removing the demising walls currently in the location(s) shown on
Exhibit A, and patching and painting the area(s) affected thereby.

●

Replace baseboards to coordinate with new carpeting

●

Remove non-working AC unit in server room

●

Make sure blinds are working

●

Replace any non-working lights

 

Exhibit A-2